DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/25/2021 has been entered.
Response to Arguments
4.	Applicant's arguments with respect to the rejections of claims 1-20 have been considered but are moot in view of the new grounds of rejection.  
Applicant argues that the combination of Mullen and Berglund does not disclose “an encoding frame rate that is less than the first play frame rate”, “a second play frame rate that is greater than the encoding frame rate” and “wherein the second play frame rate is smaller than the first play frame rate”.

	determining video stream data, the video stream data having a first play frame rate  (Mullen, para’s 0033, 0075, fig. 4a-4c, receive a media asset including video content, the media asset may have a default or initial recorded play frame rate that is 60 fps or higher as is well known in the art);
encoding the video stream data, according to one or more encoding parameters, to obtain encoded video stream data, wherein the one or more encoding parameters comprise an encoding frame rate that is less than the first play frame rate  (Mullen, para. 0045, the media asset may be encoded as a first profile in high resolution and a rapid frame rate, as a second profile in medium resolution at a medium frame rate, and as a third profile in low resolution at a lower frame rate for consumption by a device that cannot reproduce the detail or frame rate of the first or second profile versions of the media asset).
Mullen discloses the media asset has a first play frame rate, and is encoded at an encoding frame rate that is lower than the first play frame rate but does not explicitly disclose:
setting a play timestamp for the encoded video stream data to obtain packaged video stream data, wherein the play timestamp instructs a second play frame rate that is greater than the encoding frame rate, wherein the second play frame rate is smaller than the first play frame rate.
	However Berglund and Shen each discloses setting a play timestamp for the encoded video stream data to obtain packaged video stream data, wherein the play timestamp instructs a second play frame rate that is greater than the encoding frame rate, wherein the second play frame rate is smaller than the first play frame rate (Berglund, para’s 0049, fig. 1, claim 1, when the encoder frame rate parameters have been determined at various temporal positions in the received video stream, the determined encoder frame rates are compared to a predetermined threshold. For determined encoder frame rate that is lesser than the predetermined threshold, the playback frame rate will be changed at temporal positions to a frame rate greater than the determined encoder frame rate, e.g., by multiplying the encoder frame rate with a predetermined playback multiplier. Since the encoding frame rate is lower than the high first play frame rate, the fast speed playback frame rate may be smaller than the high first play frame rate given a small playback multiplier. For example, it the first play frame rate is 60 fps or higher, and the encoding frame rate is 10 fps, playing a fast speed of 2X, 4X, etc. of the encoding frame rate would result in 20fps, 40 fps, which is still lower than the 60 fps or higher first play frame rate; also Shen, Abstract, discloses playing of stream media using N-time fast speed or 1/N-time low speed at client side by adjusting the play time stamp.  It comprise: a) the client side changes the speed of playing stream media file to N-time speed or 1/N-time speed of original speed; 2) the client side send the request of changing the play speed to the server by using PTSP protocol; 3) after receiving said request, the server decides if the request of changing the play speed is a request of speeding up the play or a request of speeding down the play; 4) according to the said request, the server changes the play time stamp, and saves the time stamp into the stream media file bit-stream. Since the encoding frame rate is lower than the high first play frame rate, the N-time fast speed, i.e., a multiple of the encoding frame rate, may be smaller than the high first play frame rate given a small N factor. For example, it the first play frame rate is 60 fps, and the encoding frame rate is 10 fps, playing a fast speed of 2X the encoding frame rate results in 20 fps, which is still lower than the 60 fps first play frame rate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berglund’s features or Shen’s features into Mullen’s invention for enhancing user’ playback experience by supporting limited capability playback devices while accommodating fast play options. 

Response to Amendment
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1-6, 8-13, and 15-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullen et al. (US Publication 2016/0359817, hereinafter Mullen) in view of Berglund et al. (US Publication 2018/ 0192091, hereinafter Berglund) or Shen (Chinese Publication CN101075949A, 11-2007), and further in view of Recker et al. (US Publication 2018/0084627, hereinafter Recker). 
Regarding claim 1, Mullen discloses a method for controlling video stream data playing, comprising: 
	determining video stream data, the video stream data having a first play frame rate  (Mullen, para’s 0033, 0075, fig. 4a-4c, receive a media asset including video content, the media asset may have a default or initial recorded play frame rate that is 60 fps or higher as is well known in the art);
Mullen, para. 0045, the media asset may be encoded as a first profile in high resolution and a rapid frame rate, as a second profile in medium resolution at a medium frame rate, and as a third profile in low resolution at a lower frame rate for consumption by a device that cannot reproduce the detail or frame rate of the first or second profile versions of the media asset).
Mullen discloses the media asset has a first play frame rate, and is encoded at an encoding frame rate that is lower than the first play frame rate but does not explicitly disclose:
setting a play timestamp for the encoded video stream data to obtain packaged video stream data, wherein the play timestamp instructs a second play frame rate that is greater than the encoding frame rate, wherein the second play frame rate is smaller than the first play frame rate; and transmitting the packaged video stream data to a cloud server.
	However Berglund and Shen each discloses setting a play timestamp for the encoded video stream data to obtain packaged video stream data, wherein the play timestamp instructs a second play frame rate that is greater than the encoding frame rate, wherein the second play frame rate is smaller than the first play frame rate (Berglund, para’s 0049, fig. 1, claim 1, when the encoder frame rate parameters have been determined at various temporal positions in the received video stream, the determined encoder frame rates are compared to a predetermined threshold. For determined encoder frame rate that is lesser than the predetermined threshold, the playback frame rate will be changed at temporal positions to a frame rate greater than the determined encoder frame rate, e.g., by multiplying the encoder frame rate with a predetermined playback multiplier. Since the encoding frame rate is lower than the high first play frame rate, the fast speed playback frame rate may be smaller than the high first play frame rate given a small playback multiplier. For example, it the first play frame rate is 60 fps or higher, and the encoding frame rate is 10 fps, playing a fast speed of 2X, 4X, etc. of the encoding frame rate would result in 20fps, 40 fps, which is still lower than the 60 fps or higher first play frame rate; also Shen, Abstract, discloses playing of stream media using N-time fast speed or 1/N-time low speed at client side by adjusting the play time stamp.  It comprise: a) the client side changes the speed of playing stream media file to N-time speed or 1/N-time speed of original speed; 2) the client side send the request of changing the play speed to the server by using PTSP protocol; 3) after receiving said request, the server decides if the request of changing the play speed is a request of speeding up the play or a request of speeding down the play; 4) according to the said request, the server changes the play time stamp, and saves the time stamp into the stream media file bit-stream. Since the encoding frame rate is lower than the high first play frame rate, the N-time fast speed, i.e., a multiple of the encoding frame rate, may be smaller than the high first play frame rate given a small N factor. For example, it the first play frame rate is 60 fps, and the encoding frame rate is 10 fps, playing a fast speed of 2X the encoding frame rate results in 20 fps, which is still lower than the 60 fps first play frame rate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berglund’s features and/or Shen’s 
Mullen-Berglund/Shen does not explicitly disclose transmitting the packaged video stream data to a cloud server.
Recker discloses transmitting the packaged video stream data to a cloud server (Recker, claim 43, transmitting the video stream to a cloud server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Recker’s features into Mullen-Berglund/Shen’s invention for enhancing user’s access of media asset from extended cloud network.  
	 
Regarding claim 2, Mullen-Berglund/Shen-Recker discloses the method of claim 1, wherein setting the play timestamp for the encoded video stream data further comprises: 
setting the play timestamp according to a fast play multiple and the encoding frame rate, wherein the fast play multiple is equal to a quotient of the second play frame rate and the encoding frame rate (Berglund, para’s 0049, fig. 1, claim 1, the playback frame rate will be changed at temporal positions to a frame rate greater than the determined encoder frame rate, e.g., by multiplying the encoder frame rate with a predetermined playback multiplier; a fast play multiple that is equal to a quotient of the second play frame rate and the encoding frame rate is considered a variation of the above multiplier).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Mullen-Berglund/Shen-Recker discloses the method of claim 1, further comprising: playing, via a play device, the packaged video stream data according to a third play frame rate, wherein the third play frame rate is greater than the second play frame rate (Mullen, para. 0045, the media asset may be encoded as a first profile in high resolution and a rapid frame rate; Berglund, para’s 0049, fig. 1, claim 1, the playback frame rate will be changed at temporal positions to a frame rate greater than the determined encoder frame rate, e.g., by multiplying the encoder frame rate with a second playback multiplier that is higher than the first multiplier which results in a third play frame rate still less than the high first play frame rate).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Mullen-Berglund/Shen-Recker discloses the method of claim 1, further comprising: playing the packaged video stream data via a play device (Mullen, para. 0033, fig. 4a-4c, playing the packaged media asset at the sink device or the source device).

Regarding claim 5, Mullen-Berglund/Shen-Recker discloses the method of claim 1, wherein transmitting the packaged video stream data to the cloud server further comprises: 
encrypting the packaged video stream data to obtain encrypted video stream data; and transmitting the encrypted video stream data to the cloud server (Mullen, para. 0041, encrypt the packaged media asset; Recker, claim 43, transmitting the video stream to a cloud server).


Regarding claim 6, Mullen-Berglund/Shen-Recker discloses the method of claim 1, wherein: 
the video stream data has a first resolution; 
the one or more encoding parameters further comprise a second resolution that is lower than the first resolution; and 
the step of encoding the video stream data according to the one or more encoding parameters further comprises: encoding the video stream data according to the second resolution (Mullen, para. 0045, the media asset may be encoded as a first profile in high resolution and a rapid frame rate, as a second profile in medium resolution at a medium frame rate, and as a third profile in low resolution at a lower frame rate for consumption by a device that cannot reproduce the detail or frame rate of the first or second profile versions of the media asset).

Regarding claims 8-13, and 15-19, these claims comprise limitations substantially the same as claims 1-6; therefore they are rejected by similar rationale.

7.	Claims 7, 14, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullen-Berglund/Shen-Recker, as applied to claims 1, 8, and 15 above, in view of Liu et al. (US Patent 10,506,237, hereinafter Liu).
Regarding claim 7, Mullen-Berglund/Shen-Recker discloses the method of claim 1.

	Liu discloses the video stream data has a first bit rate; the one or more encoding parameters further comprise a second bit rate that is less than the first bit rate; and the step of encoding the video stream data according to the one or more encoding parameters further comprises: encoding the video stream data according to the second bit rate (Liu, col. 2, lines 4-8 and lines 42-47, encode the media stream encoded with a first bitrate; encode the media stream using a second bitrate that is lower than the first bitrate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s features into Mullen-Berglund/Shen-Recker’s invention for enhancing user’ playback experience by supporting playback devices’ characteristic and adapting network condition.

Regarding claims 14 and 20, these claims comprise limitations substantially the same as claim 7; therefore they are rejected by similar rationale.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484